 

MUTUAL TERMINATION, WAIVER AND RELEASE

 

This Mutual Termination, Waiver and Release (“Release”), dated as of January 22,
2016, is by and between CEP Services Company Inc., a Delaware corporation
(“Company”), and Charles C. Ward (“Executive,” “you” or “your”), an individual
resident in the State of Texas.

1. Employment Termination.  Upon mutual agreement of the Company and Executive
as of the date hereof, your employment with the Company terminated effective
December 31, 2015.  The Company and Executive hereby agree that, effective as of
December 31, 2015, your Amended and Restated Employment Agreement, dated as of
April 5, 2012 (the “Employment Agreement”), has been terminated and you shall be
entitled to no further rights or benefits thereunder, except as specifically set
forth in this Release.

2. Severance Benefits.   In consideration of the termination of your employment
with the Company and your acceptance and execution of this Release,  you will be
entitled to receive the following benefits (collectively the “Severance
Benefits”).

a.



A severance payment of $1,363,375.00 (the “Severance Payment”), minus applicable
taxes and withholdings, which payment will be paid to you within eight (8) days
or as soon as administratively feasible after you sign and return this agreement
to the Company provided this agreement is effective upon your receipt of the
Severance Payment.

b.



The vesting, effective as of the date of this Release, of any and all
outstanding options and other non-vested awards under the Sanchez Production
Partners LP Long-Term Incentive Plan held by Executive which were issued prior
to December 1, 2015, totaling 25,641 restricted units.  For the avoidance of
doubt, the 15,000 restricted units granted on December 1, 2015 shall remain
outstanding and the vesting thereof shall be governed by the terms of the Award
Agreement Relating to Restricted Units, dated December 1, 2015, between
Executive and SPP (as defined below).

c.



All accrued benefits under any and all nonqualified deferred compensation plans
will become immediately nonforfeitable.

d.



The right to continued health benefits as set forth in Section 5.3(e) of your
Employment Agreement.

3. Release.    In return for the Severance Benefits,  Executive hereby releases
and forever discharges the Company,  Sanchez Production Partners LP (“SPP”),
Sanchez Production Partners GP LLC (“SPP GP”), SP Holdings LLC, SP Capital
Holdings LLC, Sanchez Oil and Gas Corporation and their predecessors,
successors, affiliates, subsidiaries, corporate parents, partners, directors and
officers, employees and agents, insurers, employee benefit plans and the
fiduciaries and agents of said plans (collectively the “Releasees”), from any
and all claims which Executive had, now has, or may thereafter claim to have had
or discover arising from Executive’s application, hiring, employment,
compensation, service to, or termination of employment by the Company or
Releasees prior to the date hereof.  These claims include, but are not limited
to: (a) any and all

1

--------------------------------------------------------------------------------

 

 

claims based upon unpaid wages or other compensation; (b) any and all claims
based on violations of Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Equal Pay Act, the Older Worker’s Benefit Protection Act,
Title 42 U.S.C. § 1981, claims in connection with workers’ compensation or
“whistle blower” statutes; the Energy Reorganization Act, as amended, 42 U.S.C.
§§ 5851, the Sarbanes-Oxley Act of 2002, and the Pregnancy Discrimination Act;
(c) any and all claims under Texas statutory or common law, including but not
limited to claims brought under the Texas Commission on Human Rights Act, The
Texas Pay Day Law, Chapter 451 of the Texas Labor Code, the Texas Worker’s
Compensation Act, claims for employment discrimination or harassment, wrongful
discharge, or breach of public policy; and (d) any and all claims under state,
federal, or common law relating to wrongful discharge, discrimination,
harassment, including but not limited to breach of express or implied contract,
promissory estoppel, emotional distress, defamation, invasion of privacy rights,
fraud, or misrepresentation.  Executive intends this Release to be as broad and
comprehensive as possible so that the Releasees shall never be liable, directly
or indirectly, to the Executive for any claims, demands, actions, or causes of
action of whatsoever nature or character released herein; provided, however,
that this release shall not apply to (1) any existing right Executive has to
indemnification, contribution, or right to require a defense from the Company or
its Affiliates (as defined in the Employment Agreement); (2) any directors and
officers and general liability insurance coverage; (3) any rights Executive may
have as a unitholder of SPP; and (4) any rights which cannot be waived or
released as a matter of law. 

By signing this Waiver and Release, Executive acknowledges that he has not filed
any complaints, charges, or claims for relief against any of the Releasees with
any local, state, or federal court or administrative agency.  It is further
understood, acknowledged, and agreed by the Executive that nothing in this
Release shall interfere with any of the Executive’s rights to file a charge,
cooperate, or participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission, or other federal or state regulatory or
law enforcement agency.  However, the consideration provided to the Executive in
accordance with this Waiver and Release shall be the sole relief provided for
any claims released herein, and the Executive shall not be entitled to recover
and agrees to waive any monetary benefits or recovery against the Releasees in
connection with any such claim, charge, or proceeding without regard to who has
brought such claim, charge, or proceeding.

4. Validity of Release.  Should any provision of this Release be declared or
determined by a court of competent jurisdiction to be illegal or invalid, the
validity or enforceability of the remaining parts, terms, or provisions of this
Release will not be affected thereby and shall be enforced as written, and said
illegal or invalid part, term, or provision will be deemed not to be a part of
this Release. 

5. No Reliance.   Executive expressly acknowledges, represents, and warrants
that the terms and provisions of this Release herein stated are the only
consideration for signing this Release; that no other promise or agreement of
any kind has been made to or with any person or entity whatsoever to cause the
signing of this Release; and that, in executing this Release, the Executive does
not rely and has not relied upon any representations or statements made by
the Company with regard to the subject matter, basis, or effect of this
Release. 

2

--------------------------------------------------------------------------------

 

 

6. Executive Has Read Release.  Executive has read this Release, understands its
contents, and has signed this Release freely and voluntarily.

 

7. Governing Law and Venue.  This Release shall be interpreted in accordance
with the laws of Texas.  In the event of a dispute concerning this Release,
venue shall lie in the appropriate federal or state court in Harris County,
Texas.

 

8. Confidential Information and Conduct.  Executive represents and warrants that
he will refrain from making any false, disparaging, or misleading statements to
any other person or entity regarding the Company, including, without limitation,
any officer, director, or employee of the Company.  Executive further agrees
that the terms and conditions of this Release will not be discussed or disclosed
in any form by Executive with anyone other than Executive’s attorney, spouse, or
financial advisor.  Notwithstanding Section 6.1(a) of the Employment Agreement
to the contrary, Executive shall not be required to return any Confidential
Information or Work Product (as such terms are defined in the Employment
Agreement) to the Company so long as Executive remains employed by a Releasee or
one of its Affiliates (as defined in the Employment Agreement).

 

9. The Age Discrimination In Employment Act.  Executive specifically understands
and acknowledges that the Age Discrimination in Employment Act of 1967, as
amended, provides Executive the right to bring a claim against the Company if
Executive believes that he/she has been discriminated against on the basis of
age.  Executive understands the rights afforded under this Act and agrees that
Executive shall not file any claim or action against the Releasees based on any
alleged violation(s) of the Age Discrimination in Employment Act, based on acts,
omissions or events occurring on or prior to the execution of this Waiver and
Release.  Executive hereby waives any right to assert a claim for relief
available under the Age Discrimination in Employment Act, including, but not
limited to, back pay, attorneys’ fees, damages, lost benefits, reinstatement, or
injunctive relief for any act or omission by the Releasees up through the
execution date of this Waiver and Release. 

a.



Twenty-One Days to Sign.  Executive understands and agrees that Executive has
twenty-one (21) days to review and consider this Waiver and Release.  Executive
further acknowledges, understands, and agrees that if Executive executes this
Waiver and Release prior to the expiration of the 21-day period, the Executive
has voluntarily, knowingly, and willingly waived the right to utilize the entire
21-day period. 

b.



Independent Legal Advice.  Executive is hereby advised to consult with an
attorney to receive independent legal advice with respect to the ramifications
and the advisability of entering into and executing this Waiver and Release.

c.



Revocation.  Executive understands that Executive has the right to revoke this
Waiver and Release within seven (7) days after signing it, by delivering a
written revocation within seven (7) days after signing this Waiver and Release
to Alfredo Gutierrez, Sanchez Oil and Gas Corporation, 1000 Main Street, Suite
3000, Houston, Texas 77002.  The revocation should be dated and state: “I hereby
revoke my acceptance of our Waiver and Release which I signed.”  Executive
understands that this Waiver and

3

--------------------------------------------------------------------------------

 

 

Release shall not become effective or enforceable unless and until Executive
timely executes this Waiver and Release and this revocation period has expired.

10. No Deemed Resignation.  Notwithstanding Section 3.5 of the Employment
Agreement to the contrary, the termination of Executive’s employment with the
Company shall not constitute an automatic resignation of Executive as an
officer, manager or director of the Company or any of its Affiliates (as defined
in the Employment Agreement) or from the board of directors or similar governing
body of any corporation, limited liability company or other entity in which SPP
holds an equity interest or with respect to which board or similar governing
body Executive serves as SPP’s designee or other representative.  Without
limiting the foregoing, the Company and Executive acknowledge and agree that
Executive shall remain the Chief Financial Officer and Secretary of the Company
and SPP GP.

PLEASE READ CAREFULLY.  THIS WAIVER AND RELEASE INCLUDES A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS AND A WAIVER OF YOUR RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT AS WELL AS OTHER FEDERAL, STATE, AND LOCAL LAWS PROTECTING
EMPLOYEE RIGHTS.  IF YOU SIGN THIS WAIVER AND RELEASE, YOU ARE WAIVING ALL OF
YOUR RIGHTS TO ASSERT ANY CLAIMS UNDER THESE LAWS.  PLEASE READ THIS WAIVER AND
RELEASE CAREFULLY AND SEEK THE ADVICE OF AN ATTORNEY REGARDING THE LEGAL EFFECT
OF SIGNING THIS WAIVER AND RELEASE.

 

I acknowledge and agree to the above terms contained in this Mutual Termination,
Waiver and Release.

EXECUTIVE:

   /s/ Charles C. Ward__________    /s/ Alfredo Gutierrez                     _

NameWitness

    January 22, 2016                           January 22,
2016                           _

DateDate

Agreed to By:

CEP SERVICES COMPANY INC.

By: __/s/ Gerald F. Willinger               January 22,
2016                         _

Date

Name: __ Gerald F. Willinger____

Its: __Chief Executive Officer                      

4

--------------------------------------------------------------------------------